Filed 9/24/13 P. v. Boers CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C072420

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM036662)

         v.

BRANDON MICHAEL THOMAS BOERS,

                   Defendant and Appellant.




         Following a plea of guilty, the trial court convicted defendant Brandon Michael
Thomas Boers of false imprisonment by violence, dissuading a witness, criminal threats,
and battery, and placed defendant on probation. Shortly thereafter, defendant admitted
violating probation and the trial court sentenced him to an aggregate term of six years in
county jail. Defendant appealed. His appeal is subject to the principles of People v.
Wende (1979) 25 Cal.3d 436 (Wende) and People v. Kelly (2006) 40 Cal.4th 106, 110,
124. In accordance with the latter, we will provide a summary of the offenses and the
proceedings in the trial court.



                                                             1
                                      BACKGROUND
       Because this matter was resolved by plea, the facts are taken from the stipulated
factual basis as detailed in the probation report.
       Defendant lived with his girlfriend, Vanessa G., and their young child. At
approximately 2:00 a.m., he came into the home screaming at Vanessa. When she tried
to leave, defendant grabbed Vanessa by the hair, dragged her across the room and threw
her on the ground. He got on top of her and put a pillow on her face, trying to suffocate
her. Vanessa fought back and attempted to leave again, but defendant again grabbed her
by the hair and hit her several times. Their child witnessed the assault. Defendant
threatened Vanessa if she contacted law enforcement, he would kill her and her entire
family and that if he got in trouble he would take their daughter. When defendant fell
asleep, Vanessa was able to leave the home with her child.
       A complaint charged defendant with false imprisonment by violence (Pen. Code, §
236),1 dissuading a witness from reporting a crime (§ 136.1, subd. (b)(1)), criminal
threats (§ 422, subd. (a)), and battery (§ 243, subd. (e)(1)). Defendant pleaded guilty to
false imprisonment by violence and misdemeanor counts of dissuading a witness,
criminal threats and battery. The trial court suspended imposition of sentence and
granted defendant 36 months of formal probation. Among the terms of probation,
defendant was ordered not to contact or communicate with Vanessa.
       Approximately two weeks after the trial court sentenced defendant, the probation
officer filed a violation of probation petition. The petition alleged defendant had violated
the no contact order. The parties stipulated to the factual basis. Defendant admitted the
probation violation. The trial court found defendant had violated his probation and
revoked probation. The trial court found each conviction arose from a separate act and




1      Further undesignated statutory references are to the Penal Code.

                                              2
sentenced defendant to a term of three years on the false imprisonment conviction, and
one year each on the misdemeanor convictions for dissuading a witness, making criminal
threats and battery, consecutive with the false imprisonment sentence for an aggregate
term of six years in county jail. The trial court ordered defendant to pay a $240
restitution fund fine (§ 1202.4, subd. (b)), $240 probation revocation fine (§ 1202.44),
additional fines and fees and defendant awarded 240 days of presentence custody credits.
Defendant did not seek a certificate of probable cause. (§ 1273.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal.3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. We have undertaken an
examination of the entire record pursuant to Wende, and we find no arguable error that
would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                             NICHOLSON             , Acting P. J.



We concur:



         ROBIE            , J.



         DUARTE           , J.



                                             3